Abatement Order filed August 15, 2019




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00496-CV
                                   ____________

                  IN RE SAILUN GROUP CO., LTD., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              133rd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2017-58759

                            ABATEMENT ORDER

      On June 24, 2019, relator Sailun Group Co., Ltd., filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221. Relator asks this court
to order the Honorable Jaclanel McFarland, Judge of the 133rd District Court, in
Harris County, Texas, to set aside her order dated June 3, 2019, granting the motion
for entry upon property and for inspection, entered in trial court number 2017-58759,
styled Maureen Miregi, Individually and as Representative of the Estate of Daniel
Miregi, Deceased, and as Next Friend of Minors Otieno Miregi, Daniel Miregi,
Hezron Miregi, Pendo Miregi, Racheal Miregi, and Beryl Miregi v. Alamo Concrete
Products Company, et al.

      On August 8, 2019, the parties advised this court that they have reached a full
compromise and settlement of all claims in the underlying case. The parties request
that this original proceeding be abated for through October 21, 2019, so that the
settlement can be completed.

      The original proceeding is abated until October 21, 2019, at which time the
relator and the real party in interest are directed to advise the court of the status of
the settlement. The original proceeding is treated as a closed case and removed from
this court’s active docket. The original proceeding will be reinstated on this court’s
active docket when the parties file a motion to dismiss the original proceeding or
other dispositive motion. This court also will consider an appropriate motion to
reinstate the original proceeding, or the court may reinstate the original proceeding
on its own motion.

                                   PER CURIAM

Panel Consists of Justices Christopher, Bourliot, and Zimmerer.